                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 SHANNON KAY CHESTERFIELD,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:19-cv-00090-MR
                                       )
                 vs.                   )
                                       )
 ANDREW SAUL, Commissioner             )
 of Social Security,                   )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 15, 2020 Memorandum of Decision and Order.



                                               January 15, 2020
